Citation Nr: 1048419	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date earlier than 
January 30, 2006 for the grant of service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from January 1957 to 
January 1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for bilateral 
hearing loss, effective January 30, 2006, and denied, amongst 
other issues, service connection for tinnitus.  


FINDINGS OF FACT

1.  On January 30, 2006, and at no time prior thereto, the RO 
received from the Veteran an Informal Claim for bilateral hearing 
loss.  

2.  The Veteran's bilateral tinnitus is causally or etiologically 
related to his military service.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than 
January 30, 2006, for the grant of service connection for 
bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 
3.155, 3.157,  3.159, 3.400 (2010).

2.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's bilateral tinnitus was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Board observes that the Veteran's claim of entitlement to an 
earlier effective date for the grant of service connection for 
bilateral hearing loss is a downstream issue from the grant of 
the same.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 
2004).  In addition, the Board observes that the Court recently 
held that "the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because the 
claim has already been substantiated." Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (the Court held that as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection, "that where a claim 
has been substantiated after enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements").  

In this case, the Veteran's claim of entitlement to service 
connection was granted and an effective date was assigned in the 
September 2006 RO rating decision on appeal.  As such, no 
additional 38 U.S.C.A. § 5103(a) notice is required because the 
purpose that the notice is intended to serve has been fulfilled.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The RO made reasonable efforts to identify relevant records to be 
obtained in support of the Veteran's claim.  Specifically, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to his claim, including 
service and post-service treatment records.  The RO did not 
afford the Veteran a VA examination in support of his claim for 
an earlier effective date, but such an examination is not 
mandated. Rather, there is sufficient evidence of record to 
decide this claim.

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim on appeal and has been afforded ample 
opportunity to submit information and evidence.  

As to the issue of entitlement to service connection for 
bilateral tinnitus, in light of the full grant of benefits sought 
on appeal for this claim, no further notification or assistance 
is necessary to develop facts pertinent to the Veteran's claim 
for service connection for bilateral tinnitus.  To the extent 
that the Veteran may not have been provided with appropriate 
notice with respect to his claim, any such error would clearly be 
harmless as his claim is being granted for reasons explained in 
greater detail below and the agency of original jurisdiction 
(AOJ) will remedy any defect when effectuating the award of 
benefits.  

Earlier Effective Date

The Veteran asserts that service connection for bilateral hearing 
loss was warranted prior to January 30, 2006.  He maintains that 
he should be awarded service connection since November 15,2005,  
as he claims that he filed an informal claim for service 
connection for bilateral hearing loss at that time via a VAF 21-
4138.  

Having carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that an effective 
date earlier than January 30, 2006 is not warranted, and the 
appeal is denied.  

The assignment of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  These provide, in pertinent part, 
that an effective date of service connection will be the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2).  


Under the laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed in order for benefits 
to be paid to any individual.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).   A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2009); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. 
§ 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. 
§ 3.155(a) does not contain the word "specifically," and that 
making such precision a prerequisite to acceptance of a 
communication as an informal claim would contravene judicial 
precedents and public policies underlying the statutory scheme).  
To determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

Upon receipt of an informal claim, if a formal claim has not been 
filed, the RO will forward an application form to the claimant 
for execution.  If the RO receives a complete application from 
the claimant within one year from the date it was sent, the RO 
will consider it filed as of the date of receipt of the informal 
claim.  
38 C.F.R. § 3.155 (2010).

In this case, a facsimile was received by VA on 
November 22, 2005.  The form was a Fax Request for Military 
Records/Information (NA Form 13160).  The form appeared to 
request from the National Personnel Records Center a Report of 
Separation or Statement of Service, and All Available Military 
Service/Medical/Dental Records.  The facsimile did not indicate 
who sent the request, or to what branch of VA it was to be sent.  
There was no VA Form 21-4138 attached, nor was there a request 
for a determination of entitlement to a benefit.  

Thereafter, a VA Form 21-4138 was received by VA from the Veteran 
on January 30, 2006.  This VA Form 21-4138 indicated that the 
Veteran was formalizing his pending informal claim for bilateral 
hearing loss, bilateral tinnitus, and breathing conditions.  He 
enclosed a VA examination dated December 16,  2005, and a medical 
opinion dated January 20, 2006.  

In February 2006, the Veteran was sent a letter by VA informing 
him that VA had received his informal claim for bilateral hearing 
loss, bilateral tinnitus, and breathing condition on 
January 30, 2006.  A VA Form 21-526, Veteran's Application for 
Compensation or Pension, was attached, and the Veteran was asked 
to complete the claim.  In February 2006, VA received the 
completed 
VA Form 21-526 from the Veteran.   

By rating decision of September 2006, service connection for 
bilateral hearing loss was granted, effective January 30, 2006.   
The Veteran's notice of disagreement in October 2006 with respect 
to effective date of the award.   He stated that he submitted a 
VA Form 21-4138 to VA dated November 15, 2005 and formalized his 
claim with a VA Form 21-4138 with attached medical evidence, 
dated January 20, 2006.  

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the United 
States Court of Appeals for Veterans Claims (Court) has held that 
an informal claim must be (1) a communication in writing that (2) 
expresses an intent to apply for benefits, and (3) identifies the 
benefits sought.  See also Brannon v. West, 12 Vet.App. 32, 35 
(1998) (holding that before VA can adjudicate an original claim 
for benefits, "the claimant must submit a written document 
identifying the benefit and expressing some intent to seek it").  

The evidence of record shows no VA Form 21-4138 or other 
statement intending to file a claim prior to January 30, 2006.  
Although there was communication received by VA in the form of a 
facsimile dated November 22, 2005, that facsimile did not express 
an intent to file a claim for service connection for bilateral 
hearing loss.  On the contrary, that facsimile was a request for 
available military service/medical/dental records and a Report of 
Separation from service.  Although the communication was in 
writing, there was no intent to apply for benefits set forth in 
the communication.  Even after sympathetically reviewing the 
document, the Board could not reasonably anticipate a claim for a 
particular benefit.  VA must have some means of distinguishing 
between legitimate claims and ordinary paperwork.  

From the evidence of record, the first attempt to make a claim 
for benefits for bilateral hearing loss was in the VA Form 21-
4138, received by VA on January 30, 2006.  In Lalonde v. West, 12 
Vet. App. 377 (1999), the Court stressed that the effective date 
for an award of service connection is not based on the earliest 
medical evidence demonstrating a causal connection, but on the 
date of the claim for service connection.  In this case, the 
"date entitlement arose" refers to the date of the Veteran's 
informal claim for service connection, January 30, 2006.  
Therefore, since there is no evidence of a specific claim for 
benefits for service connection for bilateral hearing loss prior 
to that date, entitlement to an effective date earlier than 
January 30, 2006, is not warranted.  

Consideration has been given to the Veteran's assertion that he 
filed VA Form 21-4138 on November 15, 2005 that should have been 
construed as an informal claim for service connection for hearing 
loss.  There is no such VA Form 21-4138 on file.  Had such a form 
been received it would have been associated with the other 
documents that the Veteran has filed.  There is a presumption of 
regularity under which it is presumed that government officials 
"have properly discharged their official duties."  United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only 
mail notice to the last address of record for the presumption to 
attach).  This presumption of regularity in the administrative 
process may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The appellant 
has submitted no evidence which rebuts this presumption of 
regularity.  Rather, while he indicated in his April 2007 VA Form 
9 that he would be submitting a copy of his informal claim, the 
Veteran failed to submit that document.


The Board also acknowledges the argument from the Veteran's 
representative that the report of the December 16, 2005 VA 
audiology consultation, which showed hearing loss, should be 
considered as an inferred claim for service.   38 C.F.R. § 3.157 
states that a VA treatment record may serve as an informal claim 
if the claim pertains to a claim for increase or claim to reopen.  
However, § 3.157 does not apply to an initial claim for service 
connection.   The Board therefore finds that there was no pending 
informal claim under 38 C.F.R. § 3.157.

Service Connection 

The Veteran asserts that service connection is warranted for 
bilateral tinnitus based on service incurrence.  He maintains 
that he was exposed to aircraft and diesel engine noise in 
service.  He related he was exposed to no noise in his civilian 
occupation or recreational activities.  

In order to establish service connection on a nonpresumptive 
direct-incurrence basis, the Veteran must provide evidence of a 
current disability, an in- service injury or disease, and a nexus 
between the current disability and an in-service injury or 
disease.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (2010).  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).
  

With respect to a current disability, the record establishes that 
bilateral tinnitus  has been diagnosed by VA examination in 
January 2006.    Shedden element (1) has therefore been met.  

As to Shedden element (2), the Veteran has presented lay evidence 
of having tinnitus in service.  Tinnitus is, by definition "a 
noise in the ears, such as ringing, buzzing, roaring, or 
clicking.  It is usually subjective in type."  See Dorland's 
Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because 
tinnitus is "subjective," its existence is generally determined 
by whether or not the Veteran claims to experience it.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (for VA purposes, 
tinnitus had been specifically found to be a disorder with 
symptoms that can be identified through lay observation alone.  
The Board is also satisfied that there is evidence that the 
Veteran had acoustic trauma in service.  As such, since tinnitus 
is subjective, and the Veteran is able to determine whether or 
not he experiences it, and the Veteran in this case, states that 
he has experienced tinnitus since service, the Shedden element 
(2) has been met.  

Finally, Shedden element (3) has been shown by the Veteran's VA 
January 2006 examination addendum that indicated that the 
Veteran's bilateral tinnitus is at least, in part, due to his 
exposure to hazardous levels of noise exposure during his 
military service.  

The Board is left to consider the positive opinion from the VA 
January 2006 addendum indicating that the bilateral tinnitus is 
at least in part due to hazardous levels of noise exposure during 
service and a negative VA August 2006 examination opinion that 
indicated that the Veteran's tinnitus only started 10 to 15 years 
prior to the examination and since he had separated from service 
in 1961, his tinnitus was less likely a result of service noise 
exposure.   The Board finds that the evidence is at least in 
equipoise as to whether the Veteran's tinnitus is etiologically 
related to his active service, acoustic trauma.  Since the 
Veteran's DD 214 shows that he was an aircraft mechanic in 
service, and the Veteran states that he has had bilateral 
tinnitus, although not constant, since service, upon resolution 
of all reasonable doubt in the Veteran's favor, the Board 
concludes that service connection is warranted for bilateral 
tinnitus.  

ORDER

An effective date earlier than January 30, 2006 for a grant of 
service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus is granted.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


